Citation Nr: 9913209	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-14 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
service-connected duodenal ulcer, on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1958 to 
July 1962.  This appeal arises from a September 1994 rating 
decision of the Winston-Salem, North Carolina, regional 
office (RO) which assigned a noncompensable evaluation for a 
duodenal ulcer, after granting service connection for the 
same.  The notice of disagreement was received in December 
1994.  The statement of the case was issued in March 1995.  
The veteran's substantive appeal was received in April 1995.

This matter was Remanded by the undersigned in April 1997 for 
the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board of Veterans' 
Appeals (Board) for appellate review.  The April 1997 
decision also denied service connection for a heart murmur.


FINDING OF FACT

Based upon an April 1998 upper gastrointestinal series, a VA 
examiner determined that the veteran's complaints of moderate 
daily substernal and epigastric pain was caused by a hiatal 
hernia, esophagitis, and gastritis, and that he did not 
currently suffer from peptic ulcer disease.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service-connected duodenal ulcer disease have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, to include §§ 4.1, 4.2, 4.10, 4.31, 
4.114, Diagnostic Code 7305 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran was diagnosed 
as having a duodenal ulcer.  Notably, he was first seen for 
complaints of periodic substernal pain in January 1960.  X-
rays of the gastrointestinal tract were negative.  The 
physical examination was essentially negative.  The 
impression was rule out peptic ulcer disease and anxiety 
reaction.

A Narrative Summary dated in December 1960 indicated that the 
veteran was admitted to the Boston USPHS Hospital due to 
continued complaints of epigastric burning.  He stated that 
he had been experiencing upper gastrointestinal problems 
since 1957, but that the symptoms had worsened over the past 
four (4) months.  He said he had had an episode of vomiting 
blood.  He reported an occasional soft dark bowel movement.  
A general physical examination was negative except for well-
localized mild mid-epigastric tenderness to firm palpation.  
An upper gastrointestinal series revealed no abnormalities.  
Considering his report of experiencing family difficulties, 
the veteran was diagnosed as having a psychophysiologic 
gastrointestinal reaction.

The veteran was admitted to the Boston USPHS Hospital again 
in April 1962.  He stated that he continued to have 
epigastric burning, particularly in the morning hours.  He 
reported that he awoke nauseated and vomited a small amount 
of bright red blood.  He said he vomited several more times, 
but that blood was only contained in the first episode.  He 
indicated that his stools had been normal, and that he had 
had no other vomiting.  A general physical examination was 
within normal limits, with no sign of anemia or shock.  There 
was severe epigastric tenderness.  Stools for occult blood 
were negative.  A chest x-ray showed no abnormality.  A 
gastrointestinal series performed two (2) days after 
admission showed no significant abnormality.  Because of the 
inconsistency between the x-ray findings and clinical 
picture, a repeat gastrointestinal series was done nine (9) 
days after admission.  Again, only minor mucosal 
irregularities were seen in the first portion of the 
duodenum.  The diagnosis was duodenal ulcer with bleeding.  
Subsequent medical records show that the veteran responded 
positively to treatment.

In March 1994, the veteran filed a claim for service 
connection for a heart murmur and the residuals of a back 
injury.  A report of a MRI brain and MRA of head and neck was 
associated with the claims folder.  There were no findings 
pertaining to a duodenal ulcer or any other type of 
epigastric disorder.

By rating action of September 1994, the RO granted service 
connection for a duodenal ulcer.  A noncompensable rating was 
assigned under Diagnostic Code 7305 of the VA's Schedule for 
Rating Disabilities (38 C.F.R. Part 4).  The RO found that 
there was no evidence of current complaints, treatment, or 
diagnosis of a duodenal ulcer.

The veteran filed his substantive appeal in April 1995.  
Therein, he asserted that his ulcer condition warranted a 
higher disability evaluation.  He said he experienced an 
"episode" every week that lasted between two (2) to three 
(3) days.  He added that he had a moderate to severe episode 
about once per month that lasted between eight (8) and 12 
hours.  He remarked that these episodes were often 
accompanied by diarrhea.  He stated he always had a sick 
stomach.  The veteran said the pain and cramps were in the 
upper portion of the stomach area.  He rated his heartburn as 
moderate.

The matter was Remanded in April 1997.  The Board found that 
service connection for a duodenal ulcer had been based on 
clinical findings in the service medical records that were 
more than 35 years old.  As such, the RO was ordered to 
afford the veteran a VA gastrointestinal examination to 
determine the severity of present symptomatology.

In a letter dated in April 1997, the RO asked the veteran to 
submit the names of all VA and non-VA medical care providers 
who had treated him for his duodenal ulcer since March 1994.

A May 1997 medical examination report from D. Frank Fleming, 
M.D., was associated with the claims folder.  The veteran was 
reported to have suffered a cerebrovascular accident in April 
1993 with right hemiparalysis.  He was also noted have 
hyperlipidemia, diabetes mellitus retinopathy, and memory 
deficit since his cerebrovascular accident.  There were no 
references to a duodenal ulcer.

In September 1997, the RO informed the veteran that Dr. Tomas 
Mimaritino had not responded to its request for a report of 
his medical history.  The veteran was asked to obtain said 
report as soon as possible.

The veteran was afforded a VA gastrointestinal examination in 
December 1997.  His inservice and post-service medical 
history was reviewed.  He reported that he started vomiting 
blood and having melena in 1960, and that he was hospitalized 
for the same.  He said he continued to experience heartburn 
for the remainder of his military service.  The veteran 
stated that he again had hematemesis, vomiting, and pain in 
1968.  He indicated he was hospitalized and given a blood 
transfusion.  He denied undergoing surgery.  Since that time, 
he said he had daily epigastric problems.  The veteran denied 
circulatory disturbances after meals, hypoglycemic reactions, 
diarrhea, and constipation.  He also denied colic, 
distention, nausea, and/or vomiting.  In fact, he reported 
that he had not vomited blood or passed blood in his stool 
since 1968.  On physical examination, he endorsed substernal 
and epigastric pain.  He described this pain as moderate.  
His weight was stable.  There were no signs of anemia.  His 
abdomen was protuberant with some tenderness.  There was 
epigastric guarding.  The liver, kidneys, and spleen could 
not be felt.  An upper gastrointestinal series was 
recommended.  The diagnoses were peptic ulcer disease and 
hiatal hernia with reflux.

An upper gastrointestinal series was conducted in April 1998.  
There was a small hiatal hernia present.  Thickened folds 
were observed in the distal esophagus.  The gastric folds 
were also slightly thickened.  The duodenum was normal.  The 
impression was hiatal hernia, reflux esophagitis, and 
possible gastritis.

The findings of the April 1998 upper gastrointestinal series 
were reviewed by the physician who had examined the veteran 
in December 1997.  In an addendum dated in June 1998, the 
examiner observed that the veteran's "daily symptoms" were 
secondary to his hiatal hernia, esophagitis, and gastritis.  
While he had peptic ulcer disease by history, the examiner 
stated that peptic ulcer disease was not found on 
examination.  He further noted that the veteran's last 
episode of hematemesis was in 1968.  The examiner said the 
frequency of the veteran's pain related to his peptic ulcer 
was "non-existent at this time."  The diagnosis of the 
December 1997 examination report was revised to peptic ulcer 
disease by history, hiatal hernia, esophagitis, and 
gastritis.

In January 1999, the noncompensable disability evaluation 
assigned to the veteran's service-connected duodenal ulcer 
was continued.  The RO held that there was no current 
evidence showing treatment for duodenal ulcer disease.  
Moreover, the RO found that the veteran's complaints of 
moderate daily symptoms of epigastric pain had been 
attributed to a hiatal hernia, esophagitis, and gastritis.  
The veteran was furnished a supplemental statement of the 
case in January 1999.


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is also satisfied that 
all relevant facts have been properly developed.  Post-
service medical records have been associated with the 
veteran's claims file and a VA examination was performed in 
December 1997.  The Board finds the examination with recent 
upper gastrointestinal series was adequate concerning the 
issue at hand, and that there is no indication that there are 
other relevant records available that would support the 
veteran's claim.  Therefore, no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).


Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity. 

In every instance where the schedule does not provide a zero 
(0) percent evaluation for a diagnostic code, a zero (0) 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In the instant case, the veteran's duodenal ulcer is 
currently evaluated as noncompensable under Diagnostic Code 
7305, duodenal ulcer.  A 10 percent rating contemplates a 
mild disability, with recurrent symptoms once or twice 
yearly.  A rating of 20 percent contemplates symptoms 
productive of moderate disability, manifested by recurring 
episodes of severe symptoms two or three times per year 
averaging 10 ten days in duration, or with continuous 
moderate manifestations. 

The Board has carefully considered the veteran's contentions 
that he is entitled to an increased rating for his service-
connected duodenal ulcer.  However, the Board finds that the 
objective manifestations in the record do not support the 
veteran's contentions of entitlement to an increased rating.  
The objective evidence as a whole does not demonstrate 
greater disability than is recognized by a noncompensable 
evaluation for duodenal ulcer.  There has been no objective 
evidence of recurrent ulcer symptoms since the veteran's 
discharge from service.  In the absence of recurrent symptoms 
once or twice yearly, there is no basis to conclude that the 
veteran has even mild ulcer disease which would be required 
to warrant a 10 percent evaluation.  Further, in the most 
recent VA examination of record, the diagnosis of peptic 
ulcer disease was "by history" with no current findings.  
The veteran's complaints of daily moderate substernal and 
epigastric pain were attributed to his nonservice-connected 
hiatal hernia, esophagitis, and gastritis.  This was 
confirmed by an upper gastrointestinal series conducted in 
April 1998 which showed the veteran's duodenum to be normal.

Thus, in light of the above evidence, the Board concludes 
that the veteran's duodenal ulcer, under the provisions of 
Diagnostic Code 7305, warrants no more than the 
noncompensable evaluation currently in effect.  In so 
deciding, consideration has been given to assigning staged 
ratings; however, at no time during the period in question 
has the veteran shown disablement equivalent to that greater 
than the assigned rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board has also considered the assignment of a compensable 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
duodenal ulcer disease does not result in marked interference 
with employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.


ORDER

Entitlement to an increased (compensable) evaluation for a 
service-connected duodenal ulcer is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

